 Case 3:20-cv-00181-G-BK Document 16 Filed 11/19/20           Page 1 of 1 PageID 690

                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

PHILE ANDRA WATSON,                          )
                                             )
             Plaintiff,                      )
                                             )
VS.                                          )             CIVIL ACTION NO.
                                             )
MEGAN J. BRENNAN, POSTMASTER                 )             3:20-CV-0181-G-BK
GENERAL UNITED STATES POSTAL                 )
SERVICE,                                     )
                                             )
             Defendant.                      )


              ORDER ACCEPTING FINDINGS, CONCLUSIONS,
                       AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. See docket entry 15. No objections were filed. The

district court reviewed the proposed findings, conclusions, and recommendation for

plain error. Finding none, the court ACCEPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge. Accordingly, the plaintiff’s

motions to reinstate the case (docket entries 13, 14) are GRANTED. It is therefore

ORDERED that this case is REOPENED. The plaintiff must effect proper service of

process on the defendant by January 4, 2021. Failure to do so will result in

dismissal, without further notice, of the plaintiff’s claims against the defendant.

      SO ORDERED.

November 19, 2020.

                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
